Price, C. J.
dissenting: From the date of the examiner’s award on January 11 the claimant consistently ignored statutory procedure and the law governing review and appeal in compensation cases. He now concedes — and correctly so — that his first notice of appeal was a nullity. But, to “compound the felony” and to add to the confusion — following the order of the director of January 23 he filed an identical (except for the date) notice of appeal to the district court from the award of the examiner made on January 11. It just seems to me than any party seeking to appeal to the district court should be required to comply with the plain language of the statute. The decision of the court in this case amounts to a judicial amendment of a perfectly clear and unambiguous statute under the guise of ‘liberal construction.” As pertinent here — a district court has jurisdiction to hear only those cases which have been appealed from the orders of the director. I would reverse this judgment with directions to dismiss the action.
I therefore respectfully dissent.
Fontron and Kaul, JJ., join in the foregoing dissenting opinion.